Citation Nr: 1018689	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran's active service includes periods from May 1960 
to June 1965 and October 1965 to October 1968, including 
service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The Veteran does not have type II diabetes mellitus 
associated with his active military duty.

CONCLUSION OF LAW

Service connection for type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by an April 
2007 letter.  In addition, following the letter, the March 
2008 statement of the case and July 2009 supplemental 
statement of the case were issued, each of which provided the 
Veteran with an opportunity to submit more evidence.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
Veteran's service connection claim.  As such, no rating or 
effective date will be assigned. 

Also, the Board finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
provided multiple pertinent VA examinations.  Further, all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as diabetes mellitus becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides (e.g., Agent Orange).  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  These diseases include 
Type II diabetes mellitus.  

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that he has type II diabetes mellitus as 
a result of exposure to Agent Orange while serving in 
Vietnam.

The service records reflect that the Veteran served in 
Vietnam from June 1967 to June 1968.  As such, he is presumed 
to have been exposed to herbicides.  38 C.F.R. § 3.307.  
Nevertheless, the Board finds that service connection for 
type II diabetes mellitus is not warranted.  Specifically, 
the evidence fails to reflect a diagnosis of the disorder.

The service treatment records are silent for any complaints 
or findings of diabetes.  

During a May 2007 VA diabetes mellitus examination, the 
Veteran reported that he had been told he had elevated blood 
sugar, but had not been diagnosed with diabetes mellitus.  
Based on laboratory findings at that time, the examiner 
provided a diagnosis of "impaired fasting glucose with 
fasting blood sugar 121."

An August 2008 VA treatment report reflects a diagnosis of 
"disorder of carbohydrate metabolism," and the Veteran 
subsequently underwent another VA examination in December 
2008.  The Veteran again reported having elevated blood 
sugar, but that he had not been told he had diabetes.  He 
denied checking his blood sugars or that any physician 
prescribed restrictions on strenuous activities to prevent 
hypoglycemic reactions.  The examiner noted evidence in the 
claims file reflecting elevations of fasting blood glucose 
and a consequent diagnosis of carbohydrate metabolism.  Upon 
review of the claims file, and recent laboratory findings, 
the examiner determined that while the Veteran "does have 
impaired fasting glucose, he does not fit the clinical 
criteria yet of having diabetes mellitus."

Based on the foregoing evidence, the Board finds that service 
connection for type II diabetes mellitus is not warranted.  
While the Board acknowledges the findings of impairments in 
fasting glucose and carbohydrate metabolism, these are 
laboratory test results and not, in and of themselves, 
disabilities for VA compensation purposes.  See 61 Fed. Reg. 
at 20,445 (May 7, 1996).  In the absence of competent 
evidence of type II diabetes mellitus, there can be no valid 
claim for such a disorder, and the appeal must be denied.  
Brammer, 3 Vet. App. 223, 225 (1992).






ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


